Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of the office action of 1/28 is withdrawn.
A non-final office action on the merits identical in contents to the office action of 1/28/21 is shown as following:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
 Claims 1-11 have been canceled.  Claims 17-20 (and species directed to a method of use of DEAE and Q (quaternary ammonium) resins, only) are still at issue and are present for examination. Claims 12-16 and all other species besides (method of use of DEAE and Q column combination) are hereby withdrawn as drawn to non-elected invention.
Applicants' arguments filed on 1/14/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 (and its dependent claims 18-21) are directed to a method embracing processes of purifying Factor VII alone (FVII) and Factor VIIa (FVIIa) alone “consisting of” steps (a)-(d) wherein said methods are inadequately described in the disclosure.
As applicant is aware, “cryoprecipitate poor plasma derived faction” is inherently a mixture of Factor VII (mostly), Factor VIIa (to a small extent) and other constituents. However, the specification fails to teach how by going through the steps (a)-(d), said individual FVII and FVIIa can be purified. No examples of any purification methods meeting the limitations of claim 17, utilizing claimed resins resulting in factor VII alone or factor VIIa alone can be fund either. Given the fact that FVII or FVIIa need to be separated from one another at some step during the purification method to fully support 
All applicant provides is a method of purifying a mixture of FVII/FVIIa which is inadequate to fully describe the full scope of this invention. Therefore, one of skill in the art cannot conclude that applicant had full possession of this invention at the time of filing this application.
Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 remains totally confusing because in part (c) applicant mentions “non-adsorbed faction is step (a)” but apparently, the first adsorption occurs in step (b).
 Also in claim 17(d), it is unknown if both recovery steps from columns in steps (b) and (c) occur simultaneously or stepwise (sequentially) and further how the protein recovery of said columns are assessed. Applicant has not fully explained the recovery process in the specification and in attachment to interview summary of 9/15/20 requested by the examiner and previously mailed to applicant, provides some unrelated diagrams of instant generic method, using two portions of Q resins (one in batch form and the other in column arrangement) and fails to show a diagram utilizing a combination of DEAE and Q columns, which is the instantly elected invention). If in fact applicant utilizes two columns and can provide support for such invention utilizing DEAE and Q resins, then he/she must explain if said columns are connected all the time (as 
  In addition, in case the columns are connected continuously without interruption, then the eluate of the DEAE column in step (b) must un-necessarily pass through the Q column (step c), which assumingly still has a large capacity to chelate more FVII/FVIIa, probably adsorb thereto in addition to what was adsorbed to said Q column before from “non-adsorbed fraction” of step (b) to large extent or completely, prior to final “Q column”  FVII/FVIIa elution (or recovery) and then the question is raised as to how the steps recited in claim 17 properly explain what the invention is. Claims 18-21 remain rejected for depending from a rejected base claim. Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 17-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Linnau et al., “Linnau” (US patent No. 6395880, 5/2002, cited previously in the office action of 1/28/21) in view of Tomokiyo (cited previously). In response, to applicant’s traversal arguments the 103 rejection over Tomokiyo alone (see previous office action) is withdrawn but said reference is combined with Linnau to continue to render this invention obvious as following:
As stated above, claim 17 and its dependent claims are confusing. In view of said fact, Linnau teaches and claims a method of purifying a blood clotting factor (namely antithrombin III (AT III) from human cryoprecipitate-poor plasma fraction, prior to this invention. In Example 1, Linnau loads (or applies) its cryoprecipitate-poor plasma mixed with heparin to a DEAE Sephadex and adsorbs its AT III protein thereto before eluting it  a buffer solution at pH 7.5. After removing and inactivating possible pathogens, the clear eluate was mixed with heparin and then loaded onto a Q Sepharose column and then adsorbed AT III protein was again eluted with a buffer at pH 9.0. Linnau clearly shows recovery of AT III from both DEAE and Q columns in column 4. Linnau does not mention purifying FVII/FVIIa mixture from its cryoprecipitate-poor plasma fraction.
Tomokiyo describes how DEAE and Q Sephadex columns may be utilized sequentially to purify FVIIa from cryoprecipitate-poor plasma fraction, without causing any denaturation of said blood factor.
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the method of Linnau and try to isolate FVII/FVIIa factor(s) from its cryoprecipitate-poor plasma fraction as suggested by Tomokiyo. One of ordinary skill in the art is motivated in isolating FVII/FVIIa from the cryoprecipitate-poor plasma fraction of Linnau utilizing the method of Linnau, because Tomokiyo 
Finally, one of ordinary skill has a reasonable expectation of success in isolating and purifying large amounts FVII/FVIIa mixture from the method of Linnau in view of Tomokilyo because the combination of the art cited above together with the state of the art provides success and detailed information about FVII isolation, before the effective filing of this application.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656